             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


SHERECIA WILLIS, Individually, *
and C.W., a Minor Child, by and *
Through   James    S.   Murray,
Guardian Ad Litem,

       Plaintiffs,

             V.                                      CV 117-015


UNITED STATES OF AMERICA;
VENKATESAN GORANTLA, M.D.;
AUGUSTA HOSPITAL, LLC d/b/a
TRINITY HOSPITAL OF AUGUSTA;
and AUGUSTA PHYSICIAN
SERVICES, LLC,

       Defendants.




                                 ORDER




       Before the Court is Defendant United States' Motion to Stay

All Remaining Case Deadlines.        (Doc. 224.)     On October 21, 2019,

Plaintiffs and Defendants Augusta Hospital, LLC; Augusta Physician

Services, LLC; and Venkatesan Gorantla, M.D. filed a consent motion

to approve settlement and seal court files.                (Doc. 222.)     On

November 15, 2019, Defendant United States notified the Court that

it reached a settlement with Plaintiffs.         (Doc. 223.)      Settlements

have   now   been   reached   between   Plaintiffs   and   all    Defendants;

approval of those settlements is all that remains.               As such, the

Court GRANTS the motion to stay (Doc. 224) and ORDERS that all

existing deadlines are stayed until further order by the Court.
                                   la, this
    ORDER ENTERED at Augusta, Georgia               ay of November,

2019.



                             J. RAN^AiTHALL, (^lEF JUDGE
                             UNITEDyUTATES DISTRICT COURT
                                       DISTRICT   OF GEORGIA
